Title: To George Washington from the New York Council of Safety, 25 July 1777
From: New York Council of Safety
To: Washington, George



Sir
State of New York. Kingston July 25th 1777

Your Excellency’s Letter of the 22d Instant has been received and laid before the Council.
As the Constitution of this State hath committed the sole Direction of the Militia to the Governor, and as Brigadier Genl George Clinton hath been elected to that Office, the Council are of Opinion, that any Resolutions for granting him Authority to command the Militia of four

Counties, when the Nature of his Office subjects the Militia of the whole State to his Orders would be unnecessary; and altho’ the complete organization of the Government may be a Work of some Time, yet the Power of calling forth the Militia being vested in the Governor independent not only of the Legislature but of every other Officer of Government, Genl Clinton will acquire full Authority on his Admission into Office to execute that Power.
The Council have by Letter desired General Clinton to appear before them and take the Oath’s of Office; they expect he will immediately comply with this Request as they are not informed of any Reasons at present which should detain him.
The Council flatter themselves that these Reasons will have equal Weight with your Excellency, especially when it is considered that by Virtue of the Powers granted to the Council of Safety, they do not conceive themselves authorized to do any Acts not strictly consistent with the Design of their Appointment and the Spirit of the Constitution. On the Governors admission into Office all the Executive Powers of the State are to be surrendered by the Council to him, and of Consequence they can neither alter the nature of those Powers or place them in any other Hands.
The Council are much obliged by your Excellency’s Regard to the Interest and Welfare of this State, and beg leave to assure you, that they will omit no Oppertunities of evincing the Sense they entertain of the important Services you have rendered to America in general and the many Instances of Attention shown to this State in particular. I have the Honor to be with great Respect and Esteem Your Excellency’s most Obedient & humble servt

Pierre Van Cortlandt Presdt
By Order

